 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA
10                                     SAN JOSE DIVISION
11
      UNITED STATES OF AMERICA,                         Case No. 18-cr-00159 LHK (NC)
12
                       Plaintiff,                       DETENTION ORDER
13
               v.                                       Hearing: June 5, 2019
14
      MARCOS BARAJAS,
15
                       Defendant.
16
17
18          In accordance with the Bail Reform Act, 18 U.S.C. § 3142, the Court on June 5,
19 2019, held a hearing to review pretrial release conditions for defendant Barajas. The
20 defendant is charged in this case by indictment for being a felon in possession of a firearm
21 in violation of 18 U.S.C. § 922(g)(1). He was initially released on a $75,000 unsecured
22 appearance bond by Magistrate Judge Howard Lloyd. Barajas then was arrested on an
23 alleged violation of his state probation and was transferred to federal custody on a writ. The
24 defendant appeared at the hearing with his counsel, Robert Lyons.
25          Based on the information presented to the Court, the Court determines that the
26 prosecution has shown by more than a preponderance of the evidence that there is a risk of
27 non-appearance. That risk is evidenced by Barajas’ alleged misconduct while on release
28 and by the state probation hold. The Court has scheduled a further hearing for August 6,
1 2019, at 1:30 p.m., to consider additional information and argument.
2         The defendant is committed to the custody of the Attorney General or his designated
3 representative for confinement in a corrections facility separate, to the extent practicable,
4 from persons awaiting or serving sentences or being held in custody pending appeal. The
5 defendant must be afforded a reasonable opportunity for private consultation with defense
6 counsel. On order of a court of the United States or on the request of an attorney for the
7 Government, the person in charge of the corrections facility must deliver the defendant to a
8 United States Marshal for the purpose of an appearance in connection with a court
9 proceeding.
10        IT IS SO ORDERED.
11        Date: June 11, 2019                      _________________________
                                                    Nathanael M. Cousins
12                                                  United States Magistrate Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    2
